Exhibit 10.4(b)
FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED
CREDIT AGREEMENT AND THE AMENDED AND RESTATED
INTERCREDITOR AGREEMENT
          This FIRST AMENDMENT, dated as of April 1, 2009 (this “Amendment”) to
(i) the THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 30,
2008 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”) among ATMOS ENERGY MARKETING, LLC, a Delaware limited
liability company (the “Borrower”), BNP PARIBAS, a bank organized under the laws
of France, as a Bank, as an Issuing Bank, and as Administrative Agent for the
Banks, and as Collateral Agent, FORTIS BANK SA/NV, NEW YORK BRANCH, a bank
organized under the laws of Belgium, as a Bank, as an Issuing Bank, and as
Documentation Agent, SOCIÉTÉ GÉNÉRALE, as syndication agent (in such capacity,
“Syndication Agent”), an Issuing Bank, and a Bank, and each other financial
institution which may become a party hereto (collectively the “Banks”) and
(ii) the Intercreditor Agreement (as defined in the Credit Agreement).
          WHEREAS, the Borrower has requested an increase in the Total Committed
Line Portion pursuant to Section 2.14 of the Credit Agreement and certain other
changes relating to the procedures for issuing Letters of Credit under the
Credit Agreement; and
          WHEREAS, the Administrative Agent has requested a documented procedure
for the authorization by the Administrative Agent of amendments to, or issuance
of, L/C Borrowings;
          NOW, THEREFORE, in consideration of the premises herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings ascribed to them in
the Credit Agreement.
          2. Amendment to Section 1.01 of the Credit Agreement (Defined Terms).
(a) The definition of “Banks” in Section 1.1 of the Credit Agreement is hereby
amended by deleting it in its entirety and inserting in lieu thereof the
following:
     “‘Banks’ shall mean Fortis, BNP Paribas, Société Générale, NATIXIS, acting
through its New York Branch, RZB Finance, LLC, Brown Brothers Harriman & Co.,
The Royal Bank of Scotland plc, Rabobank, Lloyds, Calyon, DZ Bank, Trustmark and
each additional lending institution added to this Agreement, through an
amendment to this Agreement, by execution of a Committed Line Portion Addendum,
or through an Assignment and Acceptance in accordance with Subsection 11.08(a)
hereof. References to the “Banks” shall include Fortis, BNP Paribas and Société
Générale including each in its capacity as an Issuing Bank and BNP Paribas in
its capacity as the Swing Line Bank; for purposes of clarification only, to the
extent that Fortis, BNP Paribas or Société Générale may have any rights or
obligations in addition to those of the Banks due to their status as an Issuing
Bank and as Agents, as applicable, Fortis’, BNP Paribas’ and Société Générale’s
status as such will be specifically referenced.”
          (b) The definition of “Continuing Agreement for Letters of Credit” in
Section 1.1 of the Credit Agreement is hereby amended by adding at the end
thereof the following additional language “and each other financial institution
that becomes an Issuing Bank under this Agreement” immediately after the phrase
“and Société Générale” and immediately before the punctuation “.”.

 



--------------------------------------------------------------------------------



 



          (c) The definition of “Issuing Bank Sub-Limit” in Section 1.1 of the
Credit Agreement is hereby amended by deleting it in its entirety and inserting
in lieu thereof the following:
“‘Issuing Bank Sub-Limit’ means, with respect to each Issuing Bank, the limit
set opposite such Issuing Bank under the heading “Sub-Limit” in the table below,
subject to the modifications to such limits arising under Section 11.01;
provided that while any Bank qualifies as a Defaulting Bank hereunder, each
Issuing Bank’s “Sub-Limit” as set forth in the table below shall be reduced to
an amount equal to the product of (a) such Issuing Bank’s Issuing Percentage Cap
(expressed as a decimal, rounded to the ninth decimal place) at such time
multiplied by (b) the Total Available Committed Line Portion at such time,
rounded to the nearest whole dollar:

      Issuing Bank   Sub-Limit BNP Paribas   $171,000,000 Fortis   $171,000,000
Société Générale     $130,000,000”

          (d) The definition of “Issuing Percentage Cap” in Section 1.1 of the
Credit Agreement is hereby amended by deleting the table set forth at the end
thereof in its entirety and inserting in lieu thereof the following table:

      “Issuing Bank   Issuing Percentage BNP Paribas   38.0% Fortis   38.0%
Société Générale   28.88889%”

     (e) The definition of “Swap Bank” in Section 1.1 of the Credit Agreement is
hereby amended by adding immediately after the phrase “NATIXIS, acting through
its New York Branch,” and immediately before “or their respective Affiliates”
the following “Calyon,”;
          (f) Section 1.1 of the Credit Agreement is hereby further amended by
adding the following new terms in their appropriate alphabetical order:
     “Automatic Sub-Limit Reduction Amount” means, with respect to any Issuing
Bank for any Automatic Sub-Limit Reduction Event, an amount equal to the product
of such Issuing Bank’s Issuing Percentage Cap times the amount of the increase
of the applicable Bank’s Available Committed Line Portion arising from such
Automatic Sub-Limit Reduction Event.
     “Automatic Sub-Limit Reduction Event” has the meaning ascribed to such term
in Section 11.01 hereof.
     “Calyon” means Calyon New York Branch.

-2-



--------------------------------------------------------------------------------



 



     “DZ Bank” means DZ BANK AG Deutsche Zentral-Genossenschaftsbank, Frankfurt
am Main.
     “Lloyds” means Lloyds TSB Bank plc.
     “Rabobank” means Cooperatieve Centrale Raiffeisen — Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch.
     “Trustmark” means Trustmark National Bank.
          3. Amendment to Section 3.01(b)(x) of the Credit Agreement.
Section 3.01(b)(x) is hereby amended by deleting the reference to “Issuance Cap
Sub-Limit” and inserting in lieu thereof “Issuing Bank Sub-Limit”.
          4. Amendment to Section 3.02(a) of the Credit Agreement.
Section 3.02(a) is hereby amended by adding the following language at the end of
Section 3.02(a):
“Upon receipt by an Issuing Bank of a Letter of Credit request, such Issuing
Bank shall confirm with the Administrative Agent that the Administrative Agent
has received a copy of such request and, if not, such Issuing Bank shall provide
the Administrative Agent with a copy thereof. Upon receipt by such Issuing Bank
of confirmation from the Administrative Agent in writing, in the form of
Exhibit K hereto, that the requested issuance or amendment is permitted in
accordance with the terms hereof, such Issuing Bank shall, on the requested
date, issue such Letter of Credit for the account of the requesting Borrower or
issue the applicable amendment, as the case may be, in each case in accordance
with such Issuing Bank’s usual and customary business practices.”
          5. Amendment to Section 8.11 of the Credit Agreement. The definition
of “Storage and Unhedged Transportation Exposure” set forth in Section 8.11 is
hereby amended by adding the word “net” immediately after the phrase “amount of
all” and immediately before the phrase “contractual costs for storage contracts
in excess of three (3) months”.
          6. Amendment to Section 11.01 of the Credit Agreement. (a) Clause
(ii) of the second sentence of Section 11.01 is hereby amended by deleting “or”
as it appears immediately after the phrase “modifying the treatment” and
immediately before the phrase “payments or disbursements” and inserting in lieu
thereof “of”.
          (b) Clause (iii) of the second sentence of Section 11.01 is hereby
amended by deleting the reference to “Section 10” and inserting in lieu thereof
“Article X”;
          (c) The second sentence of Section 11.01 is hereby further amended by
deleting in its entirety the language therein that begins with the phrase
“provided further that” and ends with the phrase “promptly upon its effective
date.” and inserting in lieu thereof the following:
“provided further that the defined terms “Issuance Cap”, “Issuing Bank
Sub-Limit” and “Issuing Percentage Cap” may, with respect to any Issuing Bank,
be amended from time to time, upon the written consent of such Issuing Bank and
the Borrower, which written consent shall be notified by the applicable Issuing
Bank to the Administrative Agent and each other Bank promptly upon or prior to
the effective date of such modification, and;

-3-



--------------------------------------------------------------------------------



 



provided further that the defined term “Issuing Bank Sub-Limit” shall, with
respect to each Issuing Bank, upon the effective date of any increase in any
Bank’s Committed Line Portion, to the extent that such increase arises (a) from
an assignment by another Bank hereunder of its Loans, L/C Obligations or
Committed Line Portion, or (b) by merger, consolidation or any other combination
with another Bank hereunder (each of (a) and (b), an “Automatic Sub-Limit
Reduction Event”), be automatically reduced by an amount equal to such Issuing
Bank’s Automatic Sub-Limit Reduction Amount for a period of ten (10) Business
Days and after the expiration of such period with respect to any Automatic
Sub-Limit Reduction Event, the Issuing Bank Sub-Limit of each Issuing Bank shall
be automatically increased by an amount equal to the Automatic Sub-Limit
Reduction Amount unless such Issuing Bank (x) has at such time submitted a
written confirmation to the Administrative Agent and the Borrower setting forth
a revised Issuing Bank Sub-Limit, which revised Issuing Bank Sub-Limit shall not
be less than such Issuing Bank’s Issuing Bank Sub-Limit that resulted
automatically from the occurrence of the applicable Automatic Sub-Limit
Reduction Event, or (y) is (and for so long as it continues) diligently pursuing
internal approvals with respect to a revised Issuing Bank Sub-Limit, which shall
be confirmed in writing by such Issuing Bank upon request by the Borrower or the
Administrative Agent.”
          7. Amendment of Schedule 2.01 to the Credit Agreement. The Credit
Agreement is hereby amended by replacing Schedule 2.01 to the Credit Agreement
with the Annex 1 attached hereto.
          8. Amendments of Schedule 11.02 and Exhibits A, B, C, F and G to the
Credit Agreement. Schedule 11.02 and Exhibits A, B, C, F and G are hereby
amended by deleting each reference to “Edward Chin” and his telephone number
“(212) 841-2020” listed therein and inserting in lieu thereof “Andrew Stratos”
and his telephone number “(917) 472-4717”.
          9. Amendment of Exhibit J to the Credit Agreement. The SPT Activity
Report table and the lead-in language thereto set forth in Exhibit J of the
Credit Agreement is hereby amended by deleting such table and lead-in language
in their entireties and replacing them with the table and lead-in language set
forth on Annex 2 attached hereto.
          10. Addition of Exhibit K to the Credit Agreement. The Credit
Agreement is hereby amended by adding a new exhibit, “Exhibit K” in the form
attached as Annex 3 hereto.
          11. Amendment of Section 1.01 to the Intercreditor Agreement. The
table set forth in the definition of “Permitted SPT Bank Close-Out Amount” in
Section 1.01 of the Intercreditor Agreement is hereby amended by inserting the
following as a new row at the end of the existing table:

              Calyon   $25,000,000   N/A   $25,000,000

          12. Representations. To induce the Administrative Agent and the Banks
to enter into this Amendment, the Borrower ratifies and confirms each
representation and warranty set forth in the Credit Agreement as if such
representations and warranties were made on even date herewith, and further
represents and warrants that (a) no material adverse change has occurred in the
financial condition or business prospects of the Borrower since the date of the
last financial statements delivered to the Administrative Agent and the Banks,
(b) no Default or Event of Default has occurred and is continuing, and (c) the
Borrower is fully authorized to enter into this Amendment.

-4-



--------------------------------------------------------------------------------



 



          13. Conditions Precedent. This Amendment shall become effective on the
first date (the “Effective Date”) on which each of the following conditions
precedent shall have been satisfied:
          (a) Fees and Expenses. The Agents and the Banks shall have received
payment of all fees and expenses owed to them by the Borrower as of the
Effective Date, including, without limitation, the fees payable under that
certain Fee Letter, dated as of the date hereof, by and among BNP Paribas, Atmos
and each New Bank,
          (b) Delivered Documents. On the Effective Date, the Administrative
Agent shall have received duly executed and delivered counterparts of:
     (i) this Amendment, executed by a duly authorized officer of each of the
Borrower and the Required Banks;
     (ii) the Acknowledgment and Consent to the Amendment, duly executed and
delivered by (A) Atmos Energy Holdings, Inc. (“AEH”) confirming its obligations
under the Amended and Restated Guaranty and (B) Atmos Energy Corporation, with
respect to its obligations under the Atmos Support Agreement;
     (iii) each Assignment and Assumption Agreement, dated as of the date
hereof, executed by and among each applicable Issuing Bank, Rabobank, and the
Administrative Agent, documenting the assignment of a portion of such Issuing
Bank’s Committed Line Portion to Rabobank;
     (iv) the Committed Line Portion Addendum of each New Bank that is
undertaking a Committed Line Portion;
     (v) Notes for each New Bank, in a maximum principal amount equal to the
amount set opposite such New Bank’s name as its “Dollar Amount” on Schedule 2.01
as attached hereto as Annex 1;
     (vi) the legal opinions of (A) John R. Bonica as counsel to the Borrower
and AEH, as to corporate formalities of the Borrower and AEH, and the due
execution and enforceability of the Amendment, the Acknowledgement and Consent,
the AEH Guaranty, and related documents, and (B) the legal opinion of Louis P.
Gregory as counsel to Atmos Energy Corporation, as to corporate formalities of
AEC and the due execution and enforceability of the Acknowledgement and Consent
and the Support Agreement, and related documents
     (vii) copies of the resolutions of the members of the Borrower, AEH and
AEC, if any, authorizing the amendments and transactions contemplated hereby;
and
     (viii) such other documents or certificates as the Administrative Agent or
counsel to the Administrative Agent may reasonably request.
          (c) No Default. On the Effective Date, the Borrower shall be in
compliance in all material respects with all of the terms and provisions set
forth in the Credit Agreement and the other Loan Documents on its part to be
observed and no Event of Default shall have occurred and be continuing.

-5-



--------------------------------------------------------------------------------



 



          14. Miscellaneous.
          (a) Limited Effect. Except as expressly consented to hereby, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms, without any consent,
amendment, waiver or modification of any provision thereof; provided, however,
that upon the Effective Date, all references herein and therein to the “Loan
Documents” shall be deemed to include, in any event, the Credit Agreement, this
Amendment, the Notes, the Guaranty, the Security Documents, the L/C-Related
Documents, SPT Contracts, the Three Party Agreement, the Atmos Support
Agreement, the Intercreditor Agreement, the Mellon Control Agreement and all
other documents delivered to the Administrative Agent or any Bank in connection
herewith and therewith.
          (b) Severability. In case any of the provisions of this Amendment
shall for any reason be held to be invalid, illegal, or unenforceable, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Amendment shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein.
          (c) Execution in Counterparts. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any party hereto may execute this Amendment by signing one
or more counterparts. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or telecopier shall be effective as delivery of an
originally executed counterpart of this Amendment.
          (D) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT, THE BANKS AND ALL
AGENT-RELATED PERSONS SHALL RETAIN ALL RIGHTS UNDER FEDERAL LAW.
          (e) Rights of Third Parties. All provisions herein are imposed solely
and exclusively for the benefit of the Borrower, Administrative Agent, the
Banks, Agent-Related Persons, and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with this Amendment or
any of the other Loan Documents.
          (f) COMPLETE AGREEMENT. THIS WRITTEN AMENDMENT AND THE OTHER WRITTEN
AGREEMENTS ENTERED INTO AMONG THE PARTIES REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
[SIGNATURES FOLLOW]

-6-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            ATMOS ENERGY MARKETING, LLC
      By:   /s/ C. RICHARD ALFORD         Name:   C. Richard Alford       
Title:   Senior Vice President     

[SIGNATURE PAGE FOR FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS,         as Administrative Agent, Collateral Agent
and as         a Bank, Issuing Bank, and Swing Line Bank    
 
           
 
  By:   /s/ KEITH COX
 
Name: Keith Cox    
 
      Title:   Managing Director    
 
           
 
  By:   /s/ ANDREW STRATOS    
 
           
 
      Name: Andrew Stratos    
 
      Title:   Vice President    

[SIGNATURE PAGE FOR FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  FORTIS BANK SA/NV, NEW YORK BRANCH,         a licensed branch
of FORTIS BANK SA/NV, as Documentation Agent, Issuing Bank and a Bank    
 
           
 
  By:   /s/ MICHIEL V.M. VAN DER VOORT
 
Name: Michiel V.M. Van Der Voort    
 
      Title: Managing Director    
 
           
 
  By:   /s/ JOHN G. SULLIVAN    
 
           
 
      Name: John G. Sullivan    
 
      Title:   Managing Director    

[SIGNATURE PAGE FOR FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GÉNÉRALE,
as Syndication Agent, an Issuing Bank and as a Bank
      By:   /s/ CHUNG-TAEK OH         Name:   Chung-Taek Oh        Title:   Vice
President              By:   /s/ EMMANUEL CHESNEAU         Name:   Emmanuel
Chesneau        Title:   Managing Director     

[SIGNATURE PAGE FOR FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



            NATIXIS, acting through its New York Branch, as a Bank
      By:   /s/ DAVID PERSHAD         Name:   David Pershad        Title:  
Managing Director              By:   /s/ VINCENT LAURAS         Name:   Vincent
Lauras        Title:   Managing Director     

[SIGNATURE PAGE FOR FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



            RZB FINANCE LLC,
as a Bank
      By:   /s/ NANCY REMINI         Name:   Nancy Remini        Title:   Vice
President              By:   /s/ HERMINE KIROLOS         Name:   Hermine
Kirolos        Title:   Group Vice President     

[SIGNATURE PAGE FOR FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



            BROWN BROTHERS HARRIMAN & CO., as a Bank         By:          
Name:           Title:        

[SIGNATURE PAGE FOR FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC, as a Bank         By:   /s/ BRIAN
WILLIAMS         Name:   Brian Williams        Title:   Vice President     

[SIGNATURE PAGE FOR FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO
FIRST AMENDMENT
SCHEDULE 2.01
COMMITTED LINE AND
COMMITTED LINE PORTION
(EXCLUDING SWAP CONTRACTS AND PHYSICAL TRADE CONTRACTS)

I.   Committed Line:

         
A. Maximum Line:
  $ 450,000,000    
B. Total Committed Line Portions
  $ 450,000,000    
C. Total Committed Percentage:
    100 %

II.   Committed Line Portions:

                  Line:   Bank   Dollar Amount   Borrowing Base Line  
Fortis Bank SA/NV, New York Branch
  $ 70,000,000          
 
               
BNP Paribas
  $ 70,000,000          
 
               
Société Générale
  $ 70,000,000          
 
               
The Royal Bank of Scotland plc
  $ 52,000,000          
 
               
NATIXIS, acting through its New York Branch
  $ 35,000,000          
 
               
RZB Finance LLC
  $ 15,000,000          
 
               
Brown Brothers Harriman & Co.
  $ 15,000,000          
 
               
Rabobank Nederland, New York Branch
  $ 50,000,000          
 
               
Lloyds TSB Bank plc
  $ 20,000,000          
 
               
Calyon, New York Branch
  $ 23,000,000          
 
               
DZ BANK AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main
  $ 15,000,000          
 
               
Trustmark National Bank
  $ 15,000,000          
 
               
Total Committed Line Portion:
  $ 450,000,000  

 



--------------------------------------------------------------------------------



 



ANNEX 2
TO FIRST AMENDMENT
SPT ACTIVITY REPORT AS OF [DATE]
In my capacity as Responsible Officer for ATMOS ENERGY MARKETING, LLC, I hereby
certify that as of the date written above, the amounts indicated below were
accurate and true as of the date of preparation. I also certify that SPT
Contract related activity has not exceeded the limitations set forth in
Section 8.16 of the Credit Agreement.

                                                                               
                      Current         Maximum   Maximum   Maximum          
Current   Aggregate         Swap Bank   Physical Trade   SPT Bank   Current Swap
  Physical Trade   SPT Bank   Available     Close-Out   Bank Close-   Close-Out
  Bank Close-   Bank Close-Out   Close-Out   SPT Close- SPT Bank   Amount   Out
Amount   Amount   Out Amount   Amount   Amount   Out Amount
BNP Paribas
  $ 25,000,000     $ 25,000,000     $ 25,000,000                                
 
Fortis Bank SA/NV, New York Branch
  $ 25,000,000     $ 25,000,000     $ 25,000,000                                
 
Société Générale
  $ 25,000,000     $ 25,000,000     $ 25,000,000                                
 
The Royal Bank of Scotland plc
  $ 25,000,000     $ 25,000,000     $ 25,000,000                                
 
NATIXIS, acting through its New York Branch
  $ 25,000,000       N/A     $ 25,000,000                                  
RZB Finance LLC
    N/A       N/A       N/A                                  
Brown Brothers Harriman & Co.
    N/A       N/A       N/A                                  
Calyon New York Branch
  $ 25,000,000       N/A     $ 25,000,000                                  
DZ BANK AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main
    N/A       N/A       N/A                                  
Lloyds TSB Bank plc
    N/A       N/A       N/A                                  
Rabobank
    N/A       N/A       N/A                                  
Trustmark National Bank
    N/A       N/A       N/A                                  
Totals
    N/A       N/A       N/A                                  

 



--------------------------------------------------------------------------------



 



ANNEX 3
TO FIRST AMENDMENT
EXHIBIT K
(AGENT BANK LETTERHEAD)
FORM OF ADMINISTRATIVE AGENT CONFIRMATION OF
LETTER OF CREDIT ISSUANCE/ AMENDMENT APPROVAL

[DATE]
To: [Issuing Bank]
     Re: Confirmation of Approval
Dear [Issuing Bank]:
          Reference is made herein to that certain Third Amended and Restated
Credit Agreement, dated as of December 30, 2008 (as amended by that First
Amendment dated as of April 1, 2009, and as otherwise amended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”) among Atmos
Energy Marketing, LLC, a Delaware limited liability company (the “Borrower”),
BNP Paribas, a bank organized under the laws of France, as a Bank, as an Issuing
Bank, and as Administrative Agent for the Banks, and as Collateral Agent, Fortis
Bank SA/NV, New York Branch, a bank organized under the laws of Belgium, as a
Bank, as an Issuing Bank, and as Documentation Agent, Société Générale, as
syndication agent (in such capacity, “Syndication Agent”), an Issuing Bank, and
a Bank, and each other financial institution which may become a party hereto
(collectively the “Banks”).
          Pursuant to Section 3.02(a) of the Credit Agreement, the
Administrative Agent hereby confirms that the [Issuance/Amendment] of the Letter
of Credit requested by the Borrower as of [                    ], 2009, pursuant
to its submission of the [L/C Application/ LC Amendment Application] attached
hereto as Annex 1 is permitted in accordance with the terms of the Credit
Agreement [and, immediately prior to and after giving effect to the Issuance of
such Letter of Credit, no condition set forth in Section 3.01(b) of the Credit
Agreement shall exist or result therefrom].

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS, a bank organized under the laws of
France, as Administrative Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO
L/C ISSUANCE/AMENDMENT APPROVAL
[L/C APPLICATION/ L/C AMENDMENT]

 